DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Introduction 
Claims 1-20 have been examined in this application. This is the First Office Action on the Merits (FOAM). The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA  

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 1/31/2020, 2/25/2020, 3/12/2020, 3/25/2020, 6/30/2020, 7/29/2020, 10/27/2020, 1/28/2021, 3/31/2021, 8/25/2021, 10/28/2021, 1/13/2022, 3/30/2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the office.

Office Action Formatting 
The following is an explanation of the formatting used in the instant Office Action:
[0001] – Indicates a paragraph number in the most recent, previously cited source;
[0001, 0010] – Indicates multiple paragraphs (in example: paragraphs 1 and 10) in the most recent, previously cited source;
[0001-0010] – Indicates a range of paragraphs (in example: paragraphs 1 through 10) in the most recent, previously cite source;
1:1 – Indicates a column number and a line number (in example: column 1, line 1);
1:1, 2:1 – Indicates multiple column and line numbers (in example, column 1, line 1 and column 2, line 2);
1:1-10 – Indicates a range of lines within one column (in example: all lines spanning, and including, lines 1 and 10 in column 1);
1:1-2:1 – Indicates a range of lines spanning several columns (in example: column 1, line 1 to column 2, line 1 and including all intervening lines); 
p. 1, ln. 1 – Indicates a page and line number;
¶1 – The paragraph symbol is used solely to refer to Applicant’s own specification (further example: p. 1, ¶1 indicates first paragraph of page 1); and
BRI – the broadest reasonable interpretation.


Specification
The disclosure is objected to because of the following informalities:
With respect to the phrase, “In some explanations, instead generating the explanation using the most relevant decision component …” in paragraph [0210], the wording is unclear. The following recommendation is proposed: In some explanations, instead of generating the explanation using the most relevant decision component …
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 6 and 16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
With respect to the limitation, “wherein the template has a format "I <action taken> because I had <importance measure> about <state factor> for <decision component>," and wherein each of <action taken>, <importance measure>, < state factor>, and <decision component> is a placeholder for a respective semantic descriptor”, the specification is silent as to a processor generating an explanation using the described template. While the specification shows the verbiage arranged in the same manner in paragraph [0021], the sentence simply appears to be an output and no explanation is provided on how a processor uses a template to arrive at this resulting sentence structure. Therefore, the subject matter is not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that at the time the application was filed the inventor or a joint inventor had possession of the claimed invention.
Claims 9 and 17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
With respect to the limitation, “wherein the instructions further comprise instructions to: output the explanation in at least one of an graphical, textual, audio, or haptic format”, the specification provides details on textual, graphical and audio formats providing the explanation in paragraphs [0021-0022, 0190]. However, the specification is silent as to how an explanation describing why an action was selected could be provided in a haptic format. Therefore, the subject matter is not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that at the time the application was filed the inventor or a joint inventor had possession of the claimed invention.
Claim 10 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as being dependent on rejected claim 9 and for failing to cure the deficiencies listed above. 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

The claims are replete with terms which are not clear, concise, exact, and/or lack antecedent basis. The claims should be revised carefully in order to comply with 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph. Examples of some unclear, indefinite, inexact or verbose terms used in the claims are listed below.
    Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
With respect to the limitation, “instantiate decision components, wherein each of the decision components is an instance of a respective decision problem that models a respective distinct vehicle operational scenario of the distinct vehicle operational scenarios”, the wording is unclear and therefore indefinite because it is unclear what is meant by instantiating a “decision component” or what it means for the decision component to be an instance of a respective decision problem. Is this a physical hardware component that is activated or is this limitation simply stating that decisions are made to solve a problem related to a specific operational scenario? The limitation is interpreted so that identifying distinct information about the vehicle environment and making decisions reads on it.  
With respect to the limitation, “wherein the each decision component maintains a respective state describing the respective vehicle operational scenario”, the wording is unclear and therefore indefinite because it is unclear what the “state” is referencing. Is it the state of internal vehicle operations? Is it the state of the environment in which the vehicle is operating? The limitation is interpreted so that maintaining object attribute information reads on it. Similarly, with respect to the limitation, “wherein the explanation comprises respective descriptors of .. a state factor of the respective state of the selected decision component”, the wording is unclear and therefore indefinite because it is unclear what the “state” is referencing. The limitation is interpreted so that including descriptions related to an object or environmental condition reads on it. 
Claims 2-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being dependent on rejected claim 1 and for failing to cure the deficiencies listed above. 
Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
With respect to the limitation, “wherein the explanation indicates a level of certainty or uncertainty of the selected decision component with respect to at least one state factor”, the wording is unclear and therefore indefinite because it is unclear what the certainty is describing. Is it describing a certainty that the selected decision component is correct? Is it describing a certainty that the state factor is correct? The limitation is interpreted so that providing information on the level of certainty regarding the positioning of an object in the environment reads on it. 
    Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
With respect to the limitation, “wherein the respective decision problem corresponding to the selected decision component maintains a prioritized list of state factors and the state factor of the explanation being either a lowest or highest priority state factor of the prioritized list of state factors”, the wording is unclear and therefore indefinite because it is unclear what it means for a problem to maintain a prioritized list of state factors. It is unclear how a simple problem can maintain anything. The limitation is interpreted so that ranking the reasons for an action and providing an explanation reads on it. 
Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
With respect to the limitation, “wherein the selected decision component is a partially observable Markov decision process (POMDP) and the state factor corresponding to the state factor”, the wording is unclear and therefore indefinite because it is unclear how the wording “the state factor corresponding to the state factor” further clarifies the limitation of the selected decision component being a POMDP. The limitation is interpreted to be: wherein the selected decision component is a partially observable Markov decision process (POMDP). 
Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
With respect to the limitation, “I <action taken> because I had <importance measure> about <state factor> for <decision component>," and wherein each of <action taken>, <importance measure>, < state factor>, and <decision component> is a placeholder for a respective semantic descriptor”, the wording is unclear in light of the specification and therefore indefinite. It is unclear what the “importance measure” is measuring or how an importance measure may be ascertained. Is it the importance of the action, state factor or decision component? Furthermore, the specification indicates in paragraph [0214] that the “importance measure” is a level of certainty or uncertainty and it is unclear how certainty or uncertainty is equivalent to an importance measure. Furthermore, what is included in the “state factor” is unclear for the reasons specified in the independent claims. Additionally, the claim notes that the bracketed items are placeholders for respective semantic descriptors but provides no information on what the semantic descriptors are describing or whether these are the “values” to be inserted in the template. Are they describing information about the action taken, importance measure etc. or would any descriptors read on the claim language? The limitation is interpreted so that providing a text explanation for an action including information on the action taken, reason for the action, the object/ environmental conditions, and additional relevant details on the object/ environment conditions reads on it. 
Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
With respect to the limitation, “receive the action from a second selected decision component, wherein the explanation further comprising the second selected decision component and a second state factor of a second state of the second selected decision component”, the wording is unclear and therefore indefinite because it is unclear what it means for the explanation to further comprise the “second selected decision component and a second state of the second selected decision component”. Does this mean the explanation further describes a second reason for taking the action? Furthermore, it is unclear what the “second state of the second decision component” is describing. Is it the state of internal vehicle operations? Is it the state of the environment in which the vehicle is operating? Are there multiple states included in the second selected decision component? The limitation is interpreted so that the explanation further comprising a second reason for performing an action and details on the environment reads on it. 
Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
With respect to the limitation, “output the explanation in at least one of an graphical, textual, audio, or haptic format”, the wording is unclear and therefore indefinite because it is unclear how an explanation describing why an action was selected could be provided in a haptic format. Please see 112(a) rejection above. Furthermore, the wording is unclear because the difference between graphical and textual is unclear since any textual explanation would also be graphical. The limitation is interpreted to be: outputting the explanation in at least one of a textual, or audio format. 
Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being dependent on rejected claim 9 and for failing to cure the deficiencies listed above. 
Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
With respect to the limitation, “wherein the explanation is output in response to a request from an occupant of the AV for the explanation”, the wording is unclear and therefore indefinite because it is unclear whether the “output” referenced is the same output as independent claim 9 or a different output. The limitation is interpreted so that a second output of an explanation in response to a request from an occupant of the AV for the explanation reads on it. 
Claim 12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
With respect to the limitation, “solving, to provide candidate actions, each of the distinct vehicle operational scenarios using respective decision components, wherein each of the respective decision components maintains a semantic state of the respective vehicle operational scenario”, the wording is unclear and therefore indefinite because it is unclear what it means to “solve” an operational scenario. Does this mean there is an operational issue inside the vehicle that is resolved? Does it mean there are navigational hurdles? Furthermore, the wording is unclear because it is unclear what it means for the decision components to “maintain a semantic state”. Does this mean that the decisions can be described in a format that has linguistic meaning? Does it mean the decisions store semantic information? The limitation is interpreted so that identifying distinct information about the vehicle environment and making decisions reads on it. 
With respect to the limitation, “generating, using the semantic state, an explanation of the selected action, wherein the explanation comprises the selected action”, the wording is unclear and therefore indefinite because it is unclear what it means for the explanation to “comprise the selected action”. Does this mean the explanation is the action? Does it simply mean the explanation describes the action? The limitation is interpreted so that generating an explanation describing a vehicle action reads on it. 
Claims 13-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being dependent on rejected claim 12 and for failing to cure the deficiencies listed above. 
Claim 13 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
With respect to the limitation, “wherein solving each of the distinct vehicle operational scenarios using the respective decision components comprising: identifying a respective decision problem for at least some of the each of the distinct vehicle operational scenarios, wherein the respective decision problem is solved offline to provide a policy for the each of the distinct vehicle operational scenarios”, the wording is unclear and therefore indefinite because it is unclear what it means to provide a “policy for the each of the distinct vehicle operational scenarios”. Does this mean that a typical action for an environment is provided? Does it mean that rules for decisions are provided? The bounds of the term “policy” are unclear and therefore indefinite. The limitation is interpreted so that identifying information about the vehicle actions to be taken based on offline training and the environment reads on it. 
With respect to the limitation, “… instantiating the respective decision problems to provide the respective decision components …”, the wording is unclear and therefore indefinite because it is unclear what it means to “instantiate” a problem? Does that mean the problem is identified? Does that mean a decision is made? The limitation is interpreted so that controlling the vehicle based on decisions regarding the environment reads on it. 
Claim 14 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
With respect to the limitation, “wherein the explanation indicates a level of certainty or uncertainty of the selected decision component with respect to at least one state factor”, the wording is unclear and therefore indefinite because it is unclear what the certainty is describing. Is it describing a certainty that the selected decision component is correct? Is it describing a certainty that the state factor is correct? Furthermore, the bounds of “state factor” are unclear and therefore indefinite. The limitation is interpreted so that providing information on the level of certainty regarding the positioning of an object in the environment reads on it.
Claim 15 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being dependent on rejected claim 14 and for failing to cure the deficiencies listed above. 
Claim 16 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
With respect to the limitation, “I <action taken> because I had <importance measure> about <state factor> for <decision component>," and wherein each of <action taken>, <importance measure>, < state factor>, and <decision component> is a placeholder for a respective semantic descriptor”, the wording is unclear in light of the specification and therefore indefinite. It is unclear what the “importance measure” is measuring or how an importance measure may be ascertained. Is it the importance of the action, state factor or decision component? Furthermore, the specification indicates in paragraph [0214] that the “importance measure” is a level of certainty or uncertainty and it is unclear how certainty or uncertainty is equivalent to an importance measure. Furthermore, the bounds of the term “state factor” are unclear and therefore indefinite. Additionally, the claim notes that the bracketed items are placeholders for respective semantic descriptors but provides no information on what the semantic descriptors are describing or whether these are the “values” to be inserted in the template. Are they describing information about the action taken, importance measure etc. or would any descriptors read on the claim language? The limitation is interpreted so that providing a text explanation for an action including information on the action taken, reason for the action, the object/ environmental conditions, and additional relevant details on the object/ environment conditions reads on it. 
Claim 17 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
With respect to the limitation, “outputting the explanation in at least one of an graphical, textual, audio, or haptic format”, the wording is unclear and therefore indefinite because it is unclear how an explanation of why an action was selected could be provided in a haptic format. Please see 112(a) rejection above. Furthermore, the wording is unclear because the difference between graphical and textual is unclear since any textual explanation would also be graphical. The limitation is interpreted to be: outputting the explanation in at least one of a textual, or audio format. 
Claim 19 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
With respect to the limitation, “wherein the decision component selects the action based on at least one state factor associated with the at least one vehicle operational scenario”, the wording is unclear and therefore indefinite because it is unclear what a “state factor” is describing. Is it the state of internal vehicle operations? Is it the state of the environment in which the vehicle is operating? The limitation is interpreted so that identifying distinct information about the vehicle environment and making decisions reads on it.   
With respect to the limitation, “outputting an explanation of the action, wherein the explanation comprises the action, the at least one state factor, and the decision component”, the wording is unclear and therefore indefinite because it is unclear what it means for the explanation to include these items. The limitation is interpreted so that outputting an explanation describing the action and reasoning for the action reads on it.  
Claim 20 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being dependent on rejected claim 19 and for failing to cure the deficiencies listed above. 
Claim 20 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
With respect to the limitation, “constructing the explanation by inserting values into a template having respective placeholders for the action, an importance measure corresponding to the at least one state factor, the at least one state factor, and the decision component”, the wording is unclear and therefore indefinite because it is unclear what the “importance measure” is measuring. Is it a single importance level providing a measure for both the state factor and the decision component? Is it an importance level providing a measure for at least one of these two values? Furthermore, the specification indicates in paragraph [0214] that the “importance measure” is a level of certainty or uncertainty and it is unclear how certainty or uncertainty is equivalent to an importance measure. Furthermore, the wording is unclear because it is unclear what it means for a placeholder to include a state factor and the decision component. Does this mean that there are placeholders for information describing the state factor and decision components? Does it mean that that information is provided by these items? Are these the “values” that are inserted into the template? The limitation is interpreted so that providing and explanation including an action and a reasoning reads on it.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 19 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Halder (US 2019/0310654 A1). 

As per Claim 19, Halder discloses A method for use in traversing a vehicle transportation network by an autonomous vehicle (AV), the method comprising: 
in response to identifying at least one vehicle operational scenario, selecting an action for controlling the AV ([0056, 0082, 0137-0143, 0237-0238]; Fig. 2A, Fig. 5 Steps 502-506 Perception sub-system 204 receives sensor data and creates an internal map, including by identifying and tracking objects, and based on the internal map an action is selected to control the AV), 
wherein the action is provided by a decision component ([0229, 0237-0238]; Fig. 12, Fig. 13A-13B Action may be task action 1305 from condition nodes 13 (decision component), for example t4 from c4), 
wherein the decision component selects the action based on at least one state factor associated with the at least one vehicle operational scenario, and wherein a respective human-understandable, semantic meaning is associated with the at least one state factor ([0130-0132, 0228-0229, 0231, 0237-0239]; Fig. 12, Fig. 13A-13B Each condition node includes certain attributes about objects in the environment, for example – positioning, speed, acceleration etc. and the nodes evaluate this information to determine whether an action should be selected. The state of the object, for example slowing down etc., may be included in an explanation); 
controlling the AV according to the action ([0127, 0143, 0229]; Fig. 2A, Fig. 5 Step 512, AV management system (AVMS) 122 autonomously controls vehicle systems 112 according to the selected action); and 
outputting an explanation of the action, wherein the explanation comprises the action, the at least one state factor, and the decision component ([0130-0132, 0239]; Fig. 15-Fig. 18 Information regarding planned actions include a description of the action, the environment/ objects (decision component) and reasons, for example – another vehicle is slowing down (state factor)).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 7-12, 14-15 and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Halder (US 2019/0310654 A1) in view of Wray (WO 2018/147872).  
As per Claim 1, Halder discloses an apparatus for traversing a vehicle transportation network by an autonomous vehicle (AV), comprising: 
a memory ([0059]; Fig. 2A Autonomous vehicle management system 122 (AVMS) includes a memory); and 
a processor, the processor configured to execute instructions stored in the memory to ([0059]; Fig. 2A Autonomous vehicle management system 122 (AVMS) includes a processor to execute instructions): 
identify distinct vehicle operational scenarios ([0056, 0082, 0137-0139]; Fig. 2A, Fig. 5 Steps 502-506 Perception sub-system 204 receives sensor data and creates an internal map, including by identifying and tracking objects); 
instantiate decision components ([0141, 0228, 0231]; Fig. 5 Step 508, Fig. 12, Fig. 13A-13B Condition nodes 1303 may be activated when relevant to the goal and these nodes determine how to react to the environment), 
wherein each of the decision components is an instance of a respective decision problem that models a vehicle operational scenario of the distinct vehicle operational scenarios ([0228, 0231, 0237]; Fig. 12, Fig. 13A-13B Condition nodes 1303, for example c3, -c4 etc., evaluate respective conditions, for example positioning of an object in the environment), and 
wherein the each of the decision components maintains a respective state describing a vehicle operational scenario ([0228, 0231, 0237]; Fig. 12, Fig. 13A-13B Each condition node includes certain attributes about objects in the environment, for example – positioning, speed, acceleration etc.); 
receive respective candidate vehicle control actions from the decision components 
([0229, 0237-0238]; Fig. 2A, Fig. 12, Fig. 13A Candidate actions, for example t2, t3 etc., applicable to the vehicle goal are received); 
select an action from the respective candidate vehicle control actions ([0143, 0237-0238]; Fig. 5 Steps 508 and 512, Fig. 12 Choose an action from available actions, for example t2, t3 etc.), 
wherein the action is from a selected decision component of the decision components ([0229, 0237-0238]; Fig. 12, Fig. 13A-13B Action may be task action 1305 from condition nodes 13, for example t4 from c4), and 
wherein the action is used to control the AV to traverse a portion of the vehicle transportation network ([0127, 0143, 0229]; Actions control vehicle system steering, braking etc. towards a goal); 
control the AV to traverse the portion of the vehicle transportation network using the action ([0127, 0143, 0229]; Fig. 2A, Fig. 5 Step 512, AV management system (AVMS) 122 autonomously controls vehicle systems 112); and 
generate an explanation as to why the action was selected ([0130-0132, 0239] Information regarding planned action and reasons are generated), 
wherein the explanation comprises respective descriptors of the action, the selected decision component, and a state factor of the respective state of the selected decision component ([0130-0132, 0239]; Fig. 15-Fig. 18 Information regarding planned actions include a description of the action, the environment/ objects (decision component) and reasons, for example – another vehicle is slowing down (state factor of decision components)) .

	While Halder discloses the above limitations including identifying vehicle operational scenarios, for example identifying an object and associated attributes using sensor data, and a decision component that is an instance of a respective decision problem that models the object and associated attributes, Halder does not explicitly disclose that each decision components is an instance of a respective decision problem that models a respective distinct vehicle operational scenario. 

	However, Wray teaches: that each decision components is an instance of a respective decision problem that models a respective distinct vehicle operational scenario ([0005, 0078] “each scenario-specific operational control evaluation module models a respective distinct vehicle operational scenario from a plurality of distinct vehicle operational scenario”).

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Halder to include the above limitations as detailed in Wray, with the motivation being to accommodate user preference by controlling the vehicle based on user acceptability constraints as detailed in Wray [0081]. 


As per Claim 2, Halder discloses the apparatus of claim 1, wherein the explanation indicates a level of certainty or uncertainty of the selected decision component with respect to the state factor ([0247]; Possible object positions may be displayed when the position cannot be predicted with absolute certainty, including a boundary around locations where the neighboring vehicle may be located at a certain point in time).

As per Claim 3, Halder discloses the apparatus of claim 1, the state factor of the explanation being either a lowest or highest priority state factor of the prioritized list of state factors ([0132, 0253]; Reasons for an action may be ranked and top-ranking reason may be displayed).

While Halder discloses the above limitation, Halder does not disclose wherein the respective decision problem corresponding to the selected decision component maintains a prioritized list of state factors. 

However, Wray teaches: wherein the respective decision problem corresponding to the selected decision component maintains a prioritized list of state factors ([0279-0283] Decision component maintains priority of vehicle right-of-way relative to each other).
The motivation to combine Halder and Wray is provided in rejection to claim 1. 

As per Claim 4, Halder discloses the apparatus of claim 1, 

Halder does not disclose: 
wherein the selected decision component is a partially observable Markov decision process (POMDP) and the state factor corresponding to the state factor.

However, Wray teaches: wherein the selected decision component is a partially observable Markov decision process (POMDP) and the state factor corresponding to the state factor ([0021, 0154]; “Each scenario- specific operational control evaluation module may be a model, such as a Partially Observable Markov Decision Process (POMDP) model, of a respective operational scenario”)
The motivation to combine Halder and Wray is provided in rejection to claim 1. 

As per Claim 7, Halder discloses the apparatus of claim 1, wherein the instructions further comprise instructions to: 
receive the action from a second selected decision component, wherein the explanation further comprising the second selected decision component and a second state factor of a second state of the second selected decision component ([0111, 0228-0229, 0231, 0237-0238]; Different condition nodes are selected based on the changing goals. A different condition node may describe the same action, for example the same steering angle, but at a different amount of acceleration/ braking etc. Additionally, multiple explanations may be provided for the same control action as detailed in paragraph [0253]).

As per Claim 8, Halder discloses the apparatus of claim 1, wherein the explanation is provided to at least one of a tele-operator of the AV or an occupant of the AV ([0048, 0240]; Explanation is provided to driver, passenger or remote operator).

As per Claim 9, Halder discloses the apparatus of claim 1, wherein the instructions further comprise instructions to: 
output the explanation in at least one of an graphical, textual, audio, or haptic format ([0253]; Explanation can be images, text or audio).

As per Claim 10, Halder discloses the apparatus of claim 9, wherein the explanation is output in response to a request from an occupant of the AV for the explanation ([0081, 0249-0250]; Fig. 18 Occupant of an AV may use a scroll bar or other navigation tool to access past explanations. Therefore, the explanations may be provided in response to a request).

As per Claim 11, Halder discloses the apparatus of claim 1, wherein the instructions further comprise instructions to: 
output the explanation to a log, wherein the log comprises historical actions of controlling the AV ([0249-0250]; Messages can be stored in a log file for subsequent use, such as vehicle diagnostics).

As per Claim 12, Halder discloses a method for use in traversing a vehicle transportation network by an autonomous vehicle (AV), the method comprising: 
identifying distinct vehicle operational scenarios ([0056, 0082, 0137-0139]; Fig. 2A, Fig. 5 Steps 502-506 Perception sub-system 204 receives sensor data and creates an internal map, including by identifying and tracking objects); 
solving, to provide candidate actions, each of the distinct vehicle operational scenarios using decision components, wherein each of the respective decision components maintains a semantic state of the respective vehicle operational scenario ([0130-0132, 0141, 0228, 0231, 0237-0239]; Fig. 5 Step 508, Fig. 12, Fig. 13A-13B Condition nodes 1303, for example c3, -c4 etc., evaluate respective conditions, for example positioning of an object in the environment, and provide associated actions. Each condition node includes certain attributes about objects in the environment, for example – positioning, speed, acceleration etc. that is may be semantically described in an explanation); 
controlling the AV to traverse a portion of the vehicle transportation network based on a selected action of the candidate actions, wherein the selected action is from a selected decision component of the respective decision components ([0127, 0143, 0237-0238]; Fig. 5 Steps 508 and 512, Fig. 12 Choose an action from available actions, for example t2, t3 etc., from condition nodes 13. Control vehicle system steering, braking etc.); and 
generating, using the semantic state, an explanation of the selected action, wherein the explanation comprises the selected action ([0130-0132, 0239]; Fig. 15-Fig. 18 Information regarding planned action and reasons are generated based on determined object/ environment information).

While Halder discloses the above limitations including identifying vehicle operational scenarios, for example identifying an object and associated attributes using sensor data, and a providing candidate actions using decision components that models the object and associated attributes Halder does not explicitly disclose that each of the vehicle operational scenarios is solved using a respective decision component. 

However, Wray teaches: that each of the vehicle operational scenarios is solved using a respective decision component ([0005, 0078] “each scenario-specific operational control evaluation module models a respective distinct vehicle operational scenario from a plurality of distinct vehicle operational scenario”).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Halder to include the above limitations as detailed in Wray, with the motivation being to accommodate user preference by controlling the vehicle based on user acceptability constraints as detailed in Wray [0081].

As per Claim 14, Halder discloses the method of claim 12, wherein the explanation indicates a level of certainty or uncertainty of the selected decision component with respect to at least one state factor ([0247]; Possible object positions may be displayed when the position cannot be predicted with absolute certainty, including a boundary around locations where the neighboring vehicle may be located at a certain point in time).

As per Claim 15, Halder discloses the method of claim 14, the state factor of the explanation being either a lowest or highest priority state factor of the prioritized list of state factors ([0132, 0253]; Reasons for an action may be ranked and top-ranking reason may be displayed).

While Halder discloses the above limitation, Halder does not disclose wherein the selected decision component maintains a prioritized list of state factors. 

However, Wray teaches: wherein the selected decision component maintains a prioritized list of state factors ([0279-0283] Decision component maintains priority of vehicle right-of-way relative to each other).
The motivation to combine Halder and Wray is provided in rejection to claim 12. 

As per Claim 17, Halder discloses the method of claim 12, further comprising: outputting the explanation in at least one of an graphical, textual, audio, or haptic format ([0253]; Explanation can be images, text or audio).

As per Claim 18, Halder discloses the method of claim 12, further comprising: outputting the explanation to a log, wherein the log comprises historical actions of controlling the AV ([0249-0250]; Messages can be stored in a log file for subsequent use, such as vehicle diagnostics).

Claims 5-6 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Halder (US 2019/0310654 A1) in view of Wray (WO 2018/147872) in further view of Kaushansky et al. (US 10,371,130)

As per Claim 5, Halder discloses the apparatus of claim 1, wherein the instructions further comprise instructions to: construct the explanation by inserting values in a set location ([0249]; Fig. 18 An explanation is generated by providing wording into a top corner of a window screen).

Halder does not explicitly disclose: the explanation is constructed by inserting values into a template. 

However, Kaushansky et al. teaches: the explanation is constructed by inserting values into a template (5:20-36 The autonomous vehicle action is communicated to the passenger by inserting text values into a template). 

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Halder to include the above limitations as detailed in Kaushansky et al. with the motivation being to communicate explanations in a manner that builds trust with passengers as detailed in Kaushansky et al. (2:19-56). 

As per Claim 6, Halder discloses the apparatus of claim 5, wherein the template has a format: that includes: <action taken>, <importance measure>, < state factor>, and <decision component>, and wherein each of <action taken>, <importance measure>, < state factor>, and <decision component> is a placeholder for a respective semantic descriptor ([0130-0132, 0239]; Fig. 15-Fig. 18 Information regarding planned actions include a description of the action, the environment/ objects (decision component) and reasons, for example – another vehicle is slowing down, or approaching from behind (state factor of decision components) as well as additional details on the object movement, for example “at 70 mph” (importance measure)).

Halder discloses providing an explanation that includes each of the above respective semantic descriptors, except that Halder does not disclose wherein the explanation has the specific verbiage format "I <action taken> because I had <importance measure> about <state factor> for <decision component>,". It would have been an obvious matter of design choice to include arrange the verbiage in this manner, since applicant has not disclosed that the language order solves any stated problem or is for any particular purpose and it appears that the invention would perform equally well with different language construction that provides the same information. 

As per Claim 16, Halder discloses the method of claim 12, further comprising: constructing the explanation by inserting values in a set location ([0249]; Fig. 18 An explanation is generated by providing wording into a top corner of a window screen), wherein the explanation includes: <action taken>, <importance measure>, < state factor>, and <decision component>, and wherein each of <action taken>, <importance measure>, < state factor>, and <decision component> is a placeholder for a respective semantic descriptor ([0130-0132, 0239]; Fig. 15-Fig. 18 Information regarding planned actions include a description of the action, the environment/ objects (decision component) and reasons, for example – another vehicle is slowing down, or approaching from behind (state factor of decision components) as well as additional details on the object movement, for example “at 70 mph” (importance measure)).

Regarding the use of a template: 
Halder does not explicitly disclose: the explanation is constructed by inserting values into a template. 

However, Kaushansky et al. teaches: the explanation is constructed by inserting values into a template (5:20-36 The autonomous vehicle action is communicated to the passenger by inserting text values into a template). 

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Halder to include the above limitations as detailed in Kaushansky et al. with the motivation being to communicate explanations in a manner that builds trust with passengers as detailed in Kaushansky et al. (2:19-56).

Regarding the arrangement of the specific verbiage: 
Halder discloses providing an explanation that includes each of the above respective semantic descriptors, except that Halder does not disclose wherein the explanation has the specific verbiage format "I <action taken> because I had <importance measure> about <state factor> for <decision component>,". It would have been an obvious matter of design choice to include arrange the verbiage in this manner, since applicant has not disclosed that the language order solves any stated problem or is for any particular purpose and it appears that the invention would perform equally well with different language construction that provides the same information. 

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Halder (US 2019/0310654 A1) in view of Wray (WO 2018/147872) in further view of He et al. (US 2020/0363814 A1)

As per Claim 13, Halder discloses the method of claim 12, wherein solving each of the distinct vehicle operational scenarios using the respective decision components comprising: 
identifying a respective decision problem for at least some of the each of the distinct vehicle operational scenarios, wherein the respective decision problem is solved to provide a policy for the each of the distinct vehicle operational scenarios ([0228, 0231, 0237]; Fig. 12, Fig. 13A-13B Condition nodes 1303, for example c3, -c4 etc., evaluate respective conditions, for example positioning of an object in the environment and provide a policy, for example an action based on the object positioning); and 
instantiating the respective decision problems to provide the respective decision components ([0143, 0237-0238]; Fig. 5 Steps 508 and 512, Fig. 12 Choose an action to control the vehicle, for example t2, t3 etc.).

While Halder discloses the above limitations, Halder does not explicitly disclose that the decision problems are solved offline. 

However, He et al. teaches: autonomous vehicle decision problems may be solved offline ([0076-0079]; Offline learning teaches a vehicle the best trajectory and associated control to respond to environmental conditions, for example the presence of an obstacle). 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Halder to include the above limitations as detailed in He et al. with the motivation being to speed up trajectory planning for autonomous driving vehicles as detailed in He et al. [0001]. 

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Halder (US 2019/0310654 A1) in view of Kaushansky et al. (US 10,371,130)

As per Claim 20, Halder discloses the method of claim 19, wherein outputting the explanation of the action comprises: constructing the explanation by inserting values in a set location and having respective placeholders for the action, an importance measure corresponding to the at least one state factor, the at least one state factor, and the decision component ([0130-0132, 0239, 0249]; Fig. 15-Fig. 18 An explanation is generated by providing wording into a top corner of a window screen. Information regarding planned actions include a description of the action, the environment/ objects (decision component) and reasons, for example – another vehicle is slowing down, or approaching from behind (state factor of decision components) as well as additional details on the object movement, for example “at 70 mph” (importance measure)).

Halder does not explicitly disclose: the explanation is constructed by inserting values into a template. 

However, Kaushansky et al. teaches: the explanation is constructed by inserting values into a template (5:20-36 The autonomous vehicle action is communicated to the passenger by inserting text values into a template). 

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Halder to include the above limitations as detailed in Kaushansky et al. with the motivation being to communicate explanations in a manner that builds trust with passengers detailed in Kaushansky et al. (2:19-56).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNMARIE IRWIN whose telephone number is (571)272-5120.  The examiner can normally be reached on Monday - Thursday, 6:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski, can be reached at 571-272-2706.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/A.I./Examiner, Art Unit 3669                                                                                       
	
/JEFFREY C BOOMER/Primary Examiner, Art Unit 3619